IN THE SUPREME COURT OF TEXAS
                                                   ══════════
                                                    No. 14-0903
                                                   ══════════

                       CLINT INDEPENDENT SCHOOL DISTRICT, PETITIONER,

                                                        v.


  SONIA HERRERA MARQUEZ, CLAUDIA GARCIA, AND ALICIA GOMEZ, FOR AND ON
              BEHALF OF THEIR MINOR CHILDREN, RESPONDENTS

                ══════════════════════════════════════════
                             ON PETITION FOR REVIEW FROM THE
                     COURT OF APPEALS FOR THE EIGHTH DISTRICT OF TEXAS
                ══════════════════════════════════════════

                                               Argued November 4, 2015

        JUSTICE BOYD delivered the opinion of the Court.

        This Court has previously addressed, and is even now considering, a well-known series of

constitutional challenges to the way Texas funds its public schools.1 In each of these cases, school

districts and others alleged that the State’s school-finance system unconstitutionally raises and

distributes money to support the various school districts throughout the state.2 This case presents

a new twist: students’ parents allege that a single school district unconstitutionally distributes its

funds among the schools within the district. We cannot address the merits of these claims today,

however, because we must first answer the preliminary question of whether Texas law requires the



        1
          See Williams v. Tex. Taxpayer & Fairness Coal., No. 14-0776 (Tex. argued Sept. 1, 2015); Neeley v. W.
Orange–Cove Consol. Indep. Sch. Dist., 176 S.W.3d 746 (Tex. 2005); W. Orange–Cove Consol. I.S.D. v. Alanis, 107
S.W.3d 558 (Tex. 2003); Edgewood Indep. Sch. Dist. v. Meno, 917 S.W.2d 717 (Tex. 1995); Carrollton–Farmers
Branch Indep. Sch. Dist. v. Edgewood Indep. Sch. Dist., 826 S.W.2d 489 (Tex. 1992); Edgewood Indep. Sch. Dist. v.
Kirby, 804 S.W.2d 491 (Tex. 1991); Edgewood Indep. Sch. Dist. v. Kirby, 777 S.W.2d 391 (Tex. 1989).
        2
            See, e.g., Neely, 176 S.W.3d at 751.
parents to seek relief through an administrative process before they can file suit in court. Because

we conclude that the parents must first exhaust their administrative remedies, we reverse the court

of appeals’ judgment and dismiss the case for lack of jurisdiction.

                                                         I.
                                                     Background

         Sonia Herrera Marquez, Claudia Garcia, and Alicia Gomez (collectively, the parents) have

children who attend schools within the Clint Independent School District. Relying on the district’s

own financial reports, the parents assert that the district allocates more money—as much as $3,512

more per student per year—to schools in the town of Clint than to comparable schools that their

children attend in the communities of Montana Vista and Horizon City. According to the parents,

their children’s schools have more students who are “economically disadvantaged” or need

bilingual education—two categories for which the State provides the district with additional funds.

The parents believe more of those funds should go to their children’s schools. Instead, the district

allocates less to the schools that need more, and students at these “disfavored schools” do worse

on standardized tests, drop out at higher rates, are less likely to graduate, and suffer other harms.

The parents filed suit asking the court to enjoin the district from continuing its funding allocations,

asserting in two causes of action that the district is violating the Texas Constitution’s guaranties

of “equal rights”3 and a “general diffusion of knowledge.”4

         The district filed a plea to the jurisdiction, arguing that the trial court must dismiss the

parents’ claims because (1) the district enjoys governmental immunity, (2) the claims present a



         3
           See TEX. CONST. art. I, § 3 (“All free men, when they form a social compact, have equal rights, and no man,
or set of men, is entitled to exclusive separate public emoluments, or privileges, but in consideration of public
services.”).
         4
           See id. art. VII, § 1 (“A general diffusion of knowledge being essential to the preservation of the liberties
and rights of the people, it shall be the duty of the Legislature of the State to establish and make suitable provision for
the support and maintenance of an efficient system of public free schools.”).

                                                            2
“political question” that courts cannot address, and (3) the parents failed to exhaust their

administrative remedies before filing suit. The parents admitted that they did not first seek

administrative relief but asserted that the exhaustion-of-administrative-remedies requirement does

not apply to their claims. The trial court dismissed the suit, concluding that the parents should have

first sought administrative relief. The court of appeals reversed, reasoning that Texas law does not

require the parents to exhaust administrative remedies because their claims are “solely [for]

violations of their children’s state constitutional rights.” 445 S.W.3d 450, 456. The court of appeals

remanded the case for the trial court to consider the district’s immunity and political-question

arguments. Id. We granted the district’s petition for review.

                                             II.
                            Exhaustion of Administrative Remedies

       When the Legislature creates an administrative agency, it may grant the agency authority

to resolve disputes that arise within the agency’s regulatory arena. See City of Houston v. Rhule,

417 S.W.3d 440, 442 (Tex. 2013). If the Legislature expressly or impliedly grants an agency sole

authority to make an initial determination in such disputes, the agency has exclusive jurisdiction,

and a party “must exhaust its administrative remedies before seeking recourse through judicial

review.” Id.; see also Subaru of Am., Inc. v. David McDavid Nissan, Inc., 84 S.W.3d 212, 221

(Tex. 2002) (explaining that an agency impliedly obtains exclusive jurisdiction “when a pervasive

regulatory scheme indicates that Congress intended for the regulatory process to be the exclusive

means of remedying the problem to which the regulation is addressed” (quoting Andrew G.

Humphrey, Antitrust Jurisdiction Remedies in an Electric Utility Price Squeeze, 52 U. CHI. L. REV.

1090, 1107 n.73 (1985))). If the party files suit before exhausting exclusive administrative

remedies, the courts lack jurisdiction and must dismiss the case. Rhule, 417 S.W.3d at 442; see

also Essenburg v. Dallas Cty., 988 S.W.2d 188, 189 (Tex. 1998) (per curiam) (“[A] plaintiff’s

                                                  3
failure to exhaust administrative remedies may deprive courts of subject matter jurisdiction in the

dispute.”).

       The requirement that parties exhaust administrative remedies does not deprive parties of

their legal rights. Rhule, 417 S.W.3d at 442; see TEX. EDUC. CODE § 7.057(b) (stating that an

administrative appeal to the Commissioner of Education “does not deprive any party of any legal

remedy”). Instead, it honors the Legislature’s intent that “the appropriate body adjudicates the

dispute” first, Essenburg, 988 S.W.2d at 189, and thereby “ensure[s] an orderly procedure to

enforce those rights.” Rhule, 417 S.W.3d at 442. By requiring the agency to address the complaints

first, the law permits the agency to apply its expertise and exercise its discretion to resolve the

issue and to develop a complete factual record if the courts later get involved. See McKart v. United

States, 395 U.S. 185, 194 (1969); see also Kenneth Culp Davis, Administrative Law Doctrines of

Exhaustion of Remedies, Ripeness for Review, and Primary Jurisdiction: 1, 28 TEX. L. REV. 168,

169 (1949) (“Premature judicial intervention may defeat the basic legislative intent that full use

should be made of the agency’s specialized understanding within the particular field.”). A party

who obtains relief through the administrative process avoids the expense and delay of litigation.

Woodford v. Ngo, 548 U.S. 81, 89 (2006); McKart, 395 U.S. at 195. And if the outcome of the

administrative process leaves the party dissatisfied, it may file suit and have the courts review the

agency’s decision. Tex. Water Comm’n v. Dellana, 849 S.W.2d 808, 810 (Tex. 1993); see RONALD

L. BEAL, TEXAS ADMINISTRATIVE PRACTICE AND PROCEDURE, § 5.5.5, at 5-34 (2015) (“The

purpose of the [primary-jurisdiction] doctrine is to assure that the agency will not be bypassed on

what is specifically committed to it; the district court will remain open after the agency has

acted.”). In this appeal, we cannot grant or deny the parents the relief they are seeking; instead, we

decide only whether the law requires them to first seek that relief through an administrative process



                                                  4
before they can seek redress from the courts.

A.       Administrative Remedies for “School-Law” Complaints

         The Texas Constitution requires the Legislature to “establish and make suitable provision

for the support and maintenance of an efficient system of public free schools.” TEX. CONST. art.

VII, § 1. To fulfill this duty, the Legislature has established the Texas Education Agency (TEA),

the office of the Commissioner of Education, the State Board of Education (SBOE), and local

school districts throughout the state.5 The TEA consists of the Commissioner and agency staff.

TEX. EDUC. CODE § 7.002. The SBOE must fulfill its duties “with the advice and assistance of the

commissioner.” Id. § 7.102(b). School districts “have the primary responsibility for implementing

the state’s system of public education and ensuring student performance in accordance with [the

Education Code],” id. § 11.002, while the Commissioner serves as “the educational leader of the

state,” id. § 7.055(b)(1).

         Regarding disputes that arise within the education system, the Legislature has provided

that, with limited statutory exceptions not at issue here,

         a person may appeal in writing to the commissioner if the person is aggrieved by:
                (1) the school laws of this state; or
                (2) actions or decisions of any school district board of trustees that violate:
                        (A)     the school laws of this state; or
                        (B)     a provision of a written employment contract between the school
                                district and a school district employee, if a violation causes or
                                would cause monetary harm to the employee.

Id. § 7.057(a). However, “[a] person is not required to appeal to the commissioner before pursuing

a remedy under a law outside of [the school laws] to which [the school laws] make[] reference or



          5
            See TEX. EDUC. CODE §§ 7.002 (establishing the TEA); 7.055 (describing the Commissioner’s powers and
duties); 7.102 (describing the SBOE’s powers and duties); 11.001–.171 (establishing school districts and describing
the powers of districts and their boards of trustees). The Constitution expressly authorizes the Legislature to “provide
for the formation of school districts by general laws,” TEX. CONST. art. VII § 3(d), and expressly requires the
Legislature to “provide by law for a State Board of Education,” which “shall perform such duties as may be prescribed
by law,” id., art. VII § 8.

                                                           5
with which [the school laws] require[] compliance.” Id. § 7.057(a–1).

         Although section 7.057(a) provides that a person “may” appeal to the Commissioner, we

have interpreted the statute to require a person who chooses to appeal to first seek relief through

the administrative process. Grounds v. Tolar Indep. Sch. Dist., 707 S.W.2d 889, 892–93 (Tex.

1986). “The decision to appeal is optional, but the place of trial is jurisdictional.” Id.; see also

Jones v. Clarksville Indep. Sch. Dist. (Clarksville ISD), 46 S.W.3d 467, 470–71 (Tex. App.—

Texarkana 2001, no pet.) (“[A]n aggrieved person may appeal, and if an appeal is taken, it must be

to the commissioner if the matter is one within the scope of the agency’s review powers.”). For

well over one hundred years, we have held that persons complaining about the “management of

the school system” or the “administration of school laws” must exhaust their administrative

remedies before courts can exercise jurisdiction.6

         However, we have also been clear that this exhaustion requirement applies only to

complaints that the Legislature has authorized the Commissioner to resolve. See Warren, 288 S.W.

at 160 (explaining that the Commissioner’s “exclusive prior jurisdiction pertains only to such

matters as are by law placed under the supervision of the school authorities”). If the parents’ claims

against their school district are the type of claims that section 7.057(a) describes, then the parents

must first exhaust their administrative remedies unless section 7.057(a–1) or another exception to

the exhaustion requirement applies.




         6
            See, e.g., Nance v. Johnson, 19 S.W. 559, 559 (Tex. 1892) (holding that “the authority of the courts to
interfere with the management of the school system, at the instance of citizens or school officials, does not ordinarily
exist,” and “until [the plaintiffs] had exhausted [their administrative remedies], they were not entitled to an
injunction”); see also Warren v. Sanger Indep. Sch. Dist., 288 S.W.159, 160 (Tex. 1926) (“It has been uniformly held
that the resort to the school authorities must first be made before the courts will be authorized to hear any complaint
as to a matter properly belonging to the administration of the school laws. It is a condition precedent to the exercise
of the jurisdiction of the civil courts.”).

                                                           6
B.      The Parents’ Claims

        In granting the plea to the jurisdiction, the trial court implicitly found that the parents’

claims fall under the Commissioner’s jurisdiction because they allege that the district’s board of

trustees’ budgeting decisions violate the “school laws of this state.” TEX. EDUC. CODE

§ 7.057(a)(2)(A). “School laws of this state” means all of the provisions of titles 1 and 2 of the

Education Code and the administrative rules adopted under those titles. Id. § 7.057(f)(2). Title 2

includes chapters 41 through 46, which govern the state’s funding of public schools, see id. §§

41.001–46.061, and these sections are indisputably “school laws of this state,” see id. § 7.057(f)(2).

The trial court, therefore, dismissed the case and required the parents to appeal first to the

Commissioner for relief.

        The court of appeals, however, concluded that the parents complain “solely of violations

of their children’s state constitutional rights,” not of violations of any statutes or rules. 445 S.W.3d

at 456. Because constitutional provisions exist outside of the Education Code and are not “school

laws of this state,” the court held that section 7.057(a) does not authorize the Commissioner to

hear the parents’ complaints. Id. And because section 7.057(a) does not require the parents to

appeal the district’s decisions to the Commissioner, the court found it unnecessary to consider

whether any exceptions to the exhaustion requirement apply. Id.

        In support of the court of appeals’ decision, the parents note that their petition expressly

asserts only two “causes of action”—one for “Violations of Texas Constitution Article VII, Section

1” (alleging that the district fails to provide an “adequate,” “efficient,” or “suitable” system for the

“general diffusion of knowledge”), see supra, n.4, and one for “Violations of Texas Constitution

Article I, Section 3” (alleging that the district has no rational basis for failing to treat its students

equally through its funding allocations), see supra, n.3. The parents contend that these
                                                   7
constitutional provisions are not “school laws of the state,” so section 7.057(a) neither empowers

the Commissioner to resolve their complaints nor requires the parents to exhaust administrative

remedies.

       We agree that the constitutional provisions are not “school laws of the state.” We do not

agree, however, that the way the parents pleaded their causes of action controls the outcome in this

case. The nature of the claims, rather than the nomenclature, controls, and artful pleadings cannot

circumvent statutory jurisdictional prerequisites. Cf. Blue Cross Blue Shield of Tex. v. Duenez, 201
S.W.3d 674, 676 (Tex. 2006) (“A party cannot circumvent an agency’s exclusive jurisdiction by

filing a declaratory-judgment action if the subject matter of the action is one ‘over which the

Legislature intended the [administrative agency] to exercise exclusive jurisdiction.’” (alteration in

original) (quoting Thomas v. Long, 207 S.W.3d 334, 342 (Tex. 2006))). To resolve jurisdictional

questions, we construe the pleadings liberally in the plaintiffs’ favor, looking for the pleaders’

intent and reading the pleadings “as a whole.” City of Houston v. Williams, 353 S.W.3d 128, 141

(Tex. 2011).

       The parents’ petition does identify only two “causes of action,” both alleging only

constitutional violations. But the petition as a whole reflects the true nature of the parents’

complaint: that the district defies the Constitution’s mandates by violating the requirements of the

Education Code. Citing section § 4.001(a), the parents plead that “the ‘mission’ of the Texas

Education Code is a public education system that ‘ensur[es] that all Texas children have access

to’” the kind of education the Constitution requires. Citing section 1.002(a), they assert that the

Legislature “re-affirms” the Constitution’s “emphasis on access and opportunity” through the

Education Code by requiring all educational institutions to “provide equal opportunities to all

individuals within its jurisdiction or geographical boundaries pursuant to this code.” They explain,



                                                 8
“It is through the local school districts that the will of the Texas legislature under Article VII,

Section 1 is effectuated,” and the Legislature has created statutory funding formulas to implement

the constitutional requirements through its distribution of funds to the districts. Citing “sections

42.001 et seq.,” and specifically sections 42.152 (addressing economically disadvantaged students)

and 42.153 (addressing bilingual students), they plead that the Code outlines “several factors to

consider in equalizing the distribution of funds to various districts, based on the population of

higher-need students in each district,” including bilingual and economically disadvantaged

students.

       And more importantly, the parents allege that the district contravenes the Constitution by

violating the statutory provisions through which the Legislature has sought to fulfill the

constitutional requirements. They assert, for example, that “sections 42.001 et seq.” create funding

disparities in favor of schools with more bilingual and economically disadvantaged students, but

the district “reversed” that disparity by giving Clint schools a “disproportionate share of the

expenditures.” They allege that the district’s “intra-district funding does not meet constitutional or

statutory standards,” and that the district has thus “thwarted the Legislature’s implementation of

its constitutional mandate . . . and thus violated [the students’ constitutional rights].” (Emphases

added.) For relief, they pray for a judgment:

            -   declaring that the district “has failed and refused . . . to provide Plaintiffs’ children
                . . . with equal education funding for all students at comparable grade levels,
                appropriately weighted according to the state funding formula, and thereby has
                denied . . . those children their right[s] . . . under the Texas Constitution” (emphases
                added); and

            -   enjoining the district from failing and refusing to provide equal funding
                “appropriately weighted according to the state funding formula” (emphasis added).

       The parents argue that their petition’s references to the Education Code “are mere

background, not causes of action,” and are intended only to “highlight the magnitude of the funding

                                                   9
disparity at issue.” They emphasize that they “have never sought to prosecute claims under the

[Education Code].” In fact, they contend, the Code only governs how funds are distributed between

districts, and does not “require school districts to fund individual schools according to a formula

or other measurable standard.” As a result, they argue, the Education Code contains no provisions

“upon which Parents could bring this particular suit,” and therefore, the Constitution is the only

possible vehicle for their claims.

        Despite these arguments, the parents’ petition can only be read to assert that the district is

violating the Constitution by disregarding (or failing to “meet”) “statutory standards,” thereby

“thwarting” the Legislature’s efforts to fulfill its constitutional duties. The parents could not assert

their claims in any other way. The Constitution provides that it is the “duty of the Legislature” to

“make suitable provision for the support and maintenance of an efficient system of public free

schools.” TEX. CONST. art. VII, § 1. The Legislature created school districts to fulfill this duty, and

as we have previously noted, it is the Legislature—not the Constitution—that imposes legal

obligations on districts. Alanis, 107 S.W.3d at 584.

        While we need not and do not hold that a school district or its board could never violate a

constitutional provision, it is difficult to imagine any such violation, at least in the school-finance

context, that would not result from a violation of the “school laws” that create and regulate the

district. Here, at least, the parents’ claims that the district is violating constitutional provisions

necessarily allege constitutional violations resulting from violations of the “school laws of the

state.” In addition to the Code sections that the parents’ petition references, their claims implicate

many other laws that require districts to do their part to help the Legislature fulfill the constitutional

requirements. For example, the Education Code:

        -   imposes on districts “the primary responsibility for . . . ensuring student
            performance in accordance with this code,” TEX. EDUC. CODE § 11.002;

                                                   10
       -   requires district boards to establish academic and fiscal performance goals and
           ensure that the superintendent is accountable for meeting those goals, id.
           § 11.1511(b);

       -   requires the Commissioner to determine each district’s accreditation status in
           light of its academic achievement and financial accountability ratings, and
           permits the Commissioner to consider “the effectiveness of the district’s
           programs for special populations,” id. § 39.052;

       -   requires each district to satisfy the accreditation criteria, academic performance
           standards, and financial accountability standards, id. § 39.102;

       -   authorizes the Commissioner to take actions against a district that fails to
           perform and maintain its accredited status, including the appointment of a board
           of managers that could amend the district’s budget, id. § 39.112(b);

       -   requires the Commissioner to establish advisory guidelines relating to the fiscal
           management of a school district, id. § 44.001;

       -   requires each district superintendent to prepare a proposed budget “covering all
           estimated revenue and proposed expenditures of the district,” which “must be
           prepared according to . . . rules adopted by the State Board of Education,” id.
           § 44.002; and

       -   requires the TEA to review and analyze each district’s budget, fiscal reports,
           and audit reports “to determine whether all legal requirements have been met
           and to collect fiscal data needed in preparing school fiscal reports for the
           governor and the legislature,” id. § 44.010.

Further, the “school laws of the state” include numerous rules that the TEA has adopted to regulate

individual districts’ financial practices and their effects on individual schools and individual

students, including higher-need students. For example, the TEA rules:

       -   require the Commissioner to take specific actions if “a campus’ performance is
           below any standard,” 19 TEX. ADMIN. CODE § 97.1061;

       -   require the Commissioner to “assign a campus intervention team” if “the
           performance of a campus is below any [student-achievement] standard” for the
           current school year, id. § 97.1063;

       -   provide for a financial accountability system that addresses “local management
           and decision-making processes that impact the allocation of financial resources
           in Texas public schools,” id. § 109.1001; and

                                                11
        -   require “each school district” to take specific steps to ensure that “every student
            in the state who has a home language other than English and who is identified
            as an English language learner [is] provided a full opportunity to participate in
            a bilingual education or English as a second language (ESL) program,” id.
            § 89.1201.

        As these examples demonstrate, if (as the parents allege) the district allocates funds among

its schools in a manner that unequally and irrationally favors some schools and students to the

unlawful detriment of others with higher educational needs, the district necessarily violates the

“school laws of the state.” The parents do not allege that any of these laws violate the Texas

Constitution; they allege that the district violates the Constitution by failing to comply with the

laws. Those same laws grant the Commissioner both the authority and the obligation to remedy

the situation.

        Under these circumstances, we conclude that the parents actually and necessarily claim to

be “aggrieved by . . . actions or decisions of [a] school district board of trustees that violate . . . the

school laws of this state.” TEX. EDUC. CODE § 7.057(a)(2)(A). As a result, we conclude that the

statute requires the parents to appeal to the Commissioner—as “the educational leader of the state,”

id. § 7.055(b)(1)—for relief. And absent an exception to that requirement, the courts lack

jurisdiction to address the parents’ claims until the parents exhaust their administrative remedies.

C.      Exceptions

        Even if section 7.057’s exhaustion requirement applies, the parents argue, several

exceptions negate that requirement in this case. The parents contend that their claims are exempt

from the exhaustion requirement because (1) their claims are constitutional, and constitutional

claims are exempt; (2) their claims are exempt under section 7.057(a–1); (3) they sought temporary

injunctive relief, which the Commissioner of Education does not have the power to grant; and (4)

their claims are exempt because they present pure questions of law. We do not agree that any of


                                                    12
these exceptions apply to the parents’ claims in this case.

         1.       Constitutional Claims

         Although the court of appeals concluded that section 7.057’s exhaustion requirement does

not apply to the parents’ claims, it also stated that an exception to the requirement applies if “the

claims are for a violation of a state or federal constitutional right.” 445 S.W.3d at 454. The parents

likewise contend that, even if their claims necessarily involve alleged violations of the school laws,

thus granting the Commissioner authority to hear their appeal, the Commissioner’s jurisdiction is

not exclusive and their claims are excepted from the exhaustion-of-remedies requirement because

they allege violations of the Texas Constitution. We do not agree.

         In support of its conclusion that claims “for a violation of a state or federal constitutional

right” are excepted from the exhaustion requirement, the court of appeals cited a string of opinions

from other Texas courts of appeals.7 Most of these courts of appeals’ opinions ultimately trace

back to a footnote in our opinion in Texas Education Agency v. Cypress–Fairbanks Independent

School District, 830 S.W.2d 88 (Tex. 1992).8

         In Cypress–Fairbanks, four districts jointly filed a suit challenging the Commissioner’s

authority to hear appeals in which district employees alleged federal due process violations and

sought back-pay, attorney’s fees, or other relief for deprivation of federal constitutional rights



         7
          See 445 S.W.3d at 454 (citing Dotson v. Grand Prairie Indep. Sch. Dist., 161 S.W.3d 289, 291–93 (Tex.
App.—Dallas 2005, no pet.) (citing Gutierrez v. Laredo Indep. Sch. Dist., 139 S.W.3d 363, 366 (Tex. App.—San
Antonio 2004, no pet.))); Harlandale Indep. Sch. Dist. v. Rodriguez, 121 S.W.3d 88, 91–92 (Tex. App.—San Antonio
2003, no pet.); Clarksville ISD, 46 S.W.3d at 471 n.3; Jones v. Dall. Indep. Sch. Dist. (Dallas ISD), 872 S.W.2d 294,
296 (Tex. App.—Dallas 1994, writ denied); and Mitchison v. Hous. Indep. Sch. Dist., 803 S.W.2d 769, 773–74 (Tex.
App.—Houston [14th Dist.] 1991, writ denied)).
          8
            Gutierrez, Rodriguez, and Dallas ISD directly rely on our opinion in Cypress–Fairbanks. Clarksville ISD
relies on Gibson v. Waco Independent School District (Gibson I), 971 S.W.2d 199 (Tex. App.—Waco 1998), vacated
on other grounds, 22 S.W.3d 849 (Tex. 2000), which in turn relied on our opinion in Cypress–Fairbanks, though for
a narrower proposition than other courts of appeals have frequently attributed to Gibson, as discussed below. Mitchison
does not relate to the asserted exception for constitutional claims.


                                                         13
under 42 U.S.C. §§ 1981 & 1988. Id. at 89. The question we addressed was whether the

predecessor to section 7.057(a) authorized the Commissioner to hear and resolve those federal

claims in an administrative appeal. Like the current section 7.057(a), the predecessor statute

authorized the Commissioner to hear appeals of “any person aggrieved by . . . actions or decisions

of any board of trustees,” id. at 91 (quoting predecessor to TEX. EDUC. CODE § 7.057(a)), but unlike

the current statute, it did not limit that authority to appeals from board decisions “that violate: (A)

the school laws of this state; or (B) a provision of a written employment contract . . . .” TEX. EDUC.

CODE § 7.057(a). We concluded that the employees were “certainly” persons who claimed to be

“aggrieved by . . . actions or decisions of a[] board of trustees,” and since the statute did not limit

the type of such decisions as it currently does, we concluded that the statute authorized the

Commissioner to decide whether the districts’ decisions violated federal law, even though the

Commissioner could not “grant all relief—including damages and injunctive relief—to which the

employees would otherwise be entitled if they prevailed on their claims in court.” Cypress–

Fairbanks, 830 S.W.2d at 91.

       But the fact that the employees could pursue the constitutional claims with the

Commissioner did not necessarily mean the exhaustion-of-remedies doctrine required them to do

so. As to that issue, we relied on two United States Supreme Court decisions and concluded “that

the employees’ Title 42 and constitutional claims are not affected by the doctrine of exhaustion of

administrative remedies such that they must be originally considered by the TEA.” Id. at 91, n.3

(citing Damico v. California, 389 U.S. 416, 417 (1967); McNeese v. Bd. of Educ. for Cmty. Unit

School Dist. 187, 373 U.S. 668, 670–71 (1963)). In these two cases, the Supreme Court held that

a state-law exhaustion-of-remedies requirement does not apply to deprive federal courts of

jurisdiction over a federal claim for constitutional violations under 42 U.S.C § 1983. Damico, 389
14
U.S. at 417; McNeese, 373 U.S. at 671.

       The Supreme Court explained in McNeese that the purpose of federal laws like section

1983 is “to override certain kinds of state laws, to provide a remedy where state law was

inadequate, . . . and to provide a remedy in the federal courts supplementary to any remedy any

State might have.” 373 U.S. at 672. In light of this, the Court concluded that allowing a state

exhaustion requirement to prevent a federal-law claim in federal court would “defeat those

purposes.” Id. Citing McNeese and Damico, we held in the Cypress–Fairbanks footnote that,

“[b]ecause of the nature of” the employees’ federal statutory and constitutional claims, “prior

resort to the administrative process is not usually required.” 830 S.W.2d at 91 n.3.

       Texas courts of appeals of have since reached different understandings of the Cypress–

Fairbanks footnote. Some have construed it narrowly to hold that this exception to the exhaustion

requirement applies only to federal claims (whether statutory or constitutional) asserted in federal

courts, and even then only when the claims “do not involve issues of state law which control the

disposition of the case.” See Hicks v. Lamar Consol. Indep. Sch. Dist., 943 S.W.2d 540, 542 (Tex.

App.—Eastland 1997, no writ) (rejecting other courts of appeals’ decisions that “categorically

create an exception to the general rule when constitutional questions are raised, regardless of

whether those constitutional claims are federal or state claims”). Others have held that the

exception applies only to federal claims (whether statutory or constitutional), but only if they

involve solely questions of law. See Janik v. Lamar Consol. Indep. Sch. Dist., 961 S.W.2d 322,

323–24 (Tex. App.—Houston [1st Dist.] 1997, pet. denied) (“[F]ederal constitutional claims

involving only questions of law, not questions of fact, bypass the requirement of exhaustion of

administrative remedies not because the claims are constitutional, but because they are federal.”).

Yet others have said that the exception applies only when the party asserts “a federal constitutional



                                                 15
claim or a claim under Title 42 of the United States Code.” Gibson, 971 S.W.2d at 202; see also

Jackson v. Hous. Indep. Sch. Dist., 994 S.W.2d 396, 402 (Tex. App.—Houston [14th Dist.] 1999,

no pet.) (holding claim “arising under the due process clause of the Texas Constitution” is “not

exempt from the exhaustion requirement”).

       Other courts of appeals, however, have held more broadly that all constitutional claims

(whether federal or state) are exempt from the exhaustion requirement, unless they are “ancillary

to and supportive of” a claim that section 7.057(a) authorizes the Commissioner to resolve. See

Clarksville ISD, 46 S.W.3d at 474–75. These cases, however, do not technically recognize a

constitutional-claims exception to the exhaustion requirement, as the Supreme Court did in

McNeese, but instead conclude that section 7.057(a) simply does not apply to claims alleging

constitutional violations at all. In Clarksville ISD for example, the Texarkana court reasoned that

section 7.057(a) does not require exhaustion of state or federal constitutional claims because it

does not provide an administrative appeal for such constitutional challenges to the actions or

decisions of a school board “because those are not part of the school laws of the state.” Id. at 474.

       These courts reasoned, however, that if the plaintiff complains of a school board decision

that violates the school laws or an employment contract as well as a constitutional provision, then

section 7.057(a) authorizes the Commissioner to hear the complaint and the exhaustion

requirement applies. In other words, “[i]f the constitutional claims are ancillary to and supportive

of a complaint about the board’s handling of an employment contract or application of school law,

then the entire action should be amenable to administrative appeal.” Id. (reasoning that “[i]f courts

allow the avoidance of the [administrative] procedure by the simple allegation of constitutional

misdeeds, it would likely corrupt the entire process”); see also El Paso Indep. Sch. Dist. v.

McIntyre, 457 S.W.3d 475, 488–89 (Tex. App.—El Paso 2014, pet. granted) (quoting Dotson, 161
16
S.W.3d at 292 (quoting Clarksville ISD, 46 S.W.3d at 474)).

         Although we need not articulate all of the parameters of the so-called constitutional-claims

exception to the exhaustion-of-remedies requirement in this case, we draw two principles from

these cases relevant to school-law claims and with which we agree.9 First, when a person

complains that a school board’s conduct or decision violates only the person’s state or federal

constitutional rights, and the conduct or decision does not violate the school laws of the state or an

employment contract, section 7.057(a) neither authorizes nor requires the Commissioner to hear

the appeal. See TEX. EDUC. CODE § 7.057(a). Under those circumstances, no “exception” to an

exhaustion requirement is needed. But if the constitutional claim is “ancillary to and supportive of

a complaint about the board’s handling of an employment contract or application of school law,”

such that the true nature of the claim, although asserted as a constitutional violation, necessarily

results from a violation of school laws or an employment contract, then section 7.057(a) authorizes

and requires the Commissioner to hear the appeal first, unless another exception to the exhaustion

requirement applies. Clarksville ISD, 46 S.W.3d at 474. In an appropriate case, the exception for

federal claims asserted in federal court, which the Supreme Court recognized in McNeese and we

acknowledged in Cypress–Fairbanks, represents one such exception. See Cypress–Fairbanks, 830


         9
           We need not and do not address the constitutional-claims exception to exhaustion requirements in statutes
other than section 7.057(a) of the Education Code. This Court has never globally exempted claims based on the Texas
constitution from statutory exhaustion-of-administrative-remedies requirements, and we decline to do so today. To
the contrary, we have, at least on some occasions, required exhaustion of administrative remedies before asserting
claims under the Texas constitution. See City of Dallas v. Stewart, 361 S.W.3d 562, 579 (Tex. 2012) (“Although
agencies have no power to preempt a court’s constitutional construction, a party asserting a [constitutional takings
claim] must first exhaust its administrative remedies and comply with jurisdictional prerequisites for suit. . . . [A]
litigant must avail itself of statutory remedies that may moot its takings claim, rather than directly institute a separate
proceeding asserting such a claim.”) (footnote omitted); Cameron Appraisal Dist. v. Rourk, 194 S.W.3d 501, 502
(Tex. 2006) (holding that taxpayers were required to exhaust their administrative remedies before bringing suit on
constitutional claims because they sought not only a declaration on the legal issue of whether the constitution
prohibited taxation of trailers, but also to set aside their individual assessments); Dellana, 849 S.W.2d at 810 (holding
that constitutional and statutory challenges to administrative action could not be brought before exhaustion of
administrative remedies where claims fell within the scope of agency’s review).
17
S.W.2d at 91 n.3 (citing McNeese, 372 U.S. at 670–71).

       We have already concluded that the parents’ constitutional claims necessarily result from

the school board’s alleged violations of the school laws of the state. Section 7.057(a) therefore

applies and requires the parents to exhaust their administrative remedies unless another exception

applies. Because the parents do not assert federal claims in federal court, the McNeese exception

does not apply. So we must consider the other exceptions on which the parents rely.

       2.      Section 7.057(a–1)

       Section 7.057(a–1), which the parents contend applies here, provides: “A person is not

required to appeal to the commissioner before pursuing a remedy under a law outside of Title 1 or

[Title 2] or to which Title 1 or [Title 2] makes reference or with which Title 1 or [Title 2] requires

compliance.” TEX. EDUC. CODE § 7.057(a–1). Relying on section 7.057(a–1), the parents contend

that their claims are constitutional and thus “outside” of titles 1 and 2 and that this is true even if

title 2 “requires compliance” with the Texas Constitution. See id. This argument fails for the same

reason as the parents’ initial argument that the exhaustion-of-remedies statute does not cover their

claims: while the parents allege that the school district has violated their children’s constitutional

rights, they necessarily assert that the district did this by failing to comply with title 2 of the

Education Code. Thus, they are not pursuing claims “outside” of title 2; they are pursuing claims

that they are “aggrieved by . . . actions or decisions of any school district board of trustees that

violate . . . the school laws of this state”—claims to which the exhaustion-of-remedies requirement

directly applies. Id. § 7.057(a)(2)(A).

       The Legislature enacted subpart (a–1) in response to a court of appeals’ decision that

required claimants to exhaust administrative remedies under the Education Code when bringing a

claim against school officials for failure to comply with the Texas Open Meetings Act. See House

Comm. on Pub. Edu., Bill Analysis, Tex. H.B. 829, 81st Leg., R.S. (2009) (“A recent court ruling
                                                  18
interpreted the Education Code in a way that would require an individual who has a cause of action

arising from the open meetings laws to exhaust administrative remedies by taking his or her

complaint to the commissioner prior to filing a challenge in court. [House Bill] 829 specifies that

an individual with a complaint arising from a law that is referenced but not codified in Titles 1 and

2 of the Education Code is not required to first present the claim to the commissioner before

pursuing a judicial remedy . . . .”); see also Harrison v. Neeley, 229 S.W.3d 745, 746 (Tex. App.—

San Antonio 2007, pet. denied) (holding that because title 2 requires school districts to comply

with the Open Meetings Act, the Open Meetings Act was “incorporated . . . into the definition of

a school law of the state” such that the Education Code’s exhaustion-of-remedies requirement

applied to claims under the act).10

         The parents are not pursuing a claim that the school board’s actions and decisions violate

the school laws of this state indirectly by violating some independent legal mandate incorporated

into title 1 or 2 by reference, such as the Open Meetings Act. Under the Open Meetings Act, a

school district is a “governmental body,” TEX. GOV’T CODE § 551.001(3)(E), and “[e]very regular,

special, or called meeting of a governmental body shall be open to the public, except as provided

by this chapter,” id. § 551.002. The Open Meetings Act thus imposes a duty directly on school

districts, and it creates specific, independent enforcement mechanisms and remedies for violations

of its mandates. See id. § 551.141–.146. A claim for a violation of the Open Meetings Act and

remedies for such a violation thus exist “outside” of the school laws of this state, even though the

school laws “reference” the act and “require[] compliance” with it. See TEX. EDUC. CODE




         10
             We note that while this legislative history of section 7.057(a–1) provides useful context and a ready
example of the kind of law to which the provision applies, we need not and do not rely on legislative history to construe
the statute. The provision’s meaning is plain on its face, and we construe it accordingly here.


                                                          19
§ 7.057(a–1). The same cannot be said of the parents’ constitutional claims against the school

district.

        As we have explained, the school district’s obligation to provide a constitutionally adequate

education derives not directly from the Constitution but from the Legislature’s decision to “rely

heavily on school districts to discharge its [constitutional] duty.” Neeley, 176 S.W.3d at 770.11

Specifically, the Legislature has enacted in title 2 an extensive system of standards, sanctions, and

rewards designed to compel districts to provide a constitutionally adequate public education. See

Alanis, 107 S.W.3d at 580 (“Chapter 39 of the Education Code, entitled ‘Public School System

Accountability’, sets school accreditation standards, rewards achievement of these standards, and

imposes sanctions for non-compliance ranging from admonitions to closure of the district. These

provisions are legislated requirements that school districts provide an adequate education, and they

leave no meaningful discretion for districts to do otherwise.” (citations omitted)). In short, the

school district has a duty to provide students a constitutionally adequate public education not

because the Constitution compels it to do so but because the “school laws of this state” compel it

to do so. See TEX. EDUC. CODE § 7.057(f)(2) (defining “school laws of this state” to include title

2). We therefore hold that section 7.057(a–1) does not exempt the parents’ claims from the

exhaustion-of-remedies requirement in section 7.057 of the Education Code.

        3.       Irreparable Harm and Inadequate Relief

        The parents’ petition includes a request for temporary injunctive relief, and they rely on

Houston Federation of Teachers, Local 2415 v. Houston Independent School District, 730 S.W.2d
11
            See also Alanis, 107 S.W.3d at 579–80 (“The Legislature’s duty under article VII, section 1 is to make
suitable provision for a general diffusion of knowledge through free public schools. ‘As long as the Legislature
establishes a suitable regime that provides for a general diffusion of knowledge, the Legislature may decide whether
the regime should be administered by a state agency, by the districts themselves, or by any other means.’” (quoting
Edgewood Indep. Sch. Dist. v. Meno, 917 S.W.2d 717, 730 n.8 (Tex. 1995))).

                                                        20
644, 646 (Tex. 1987), to argue that they can bring their claim for temporary injunction without

exhausting administrative remedies. In Houston Federation of Teachers, we held that a party need

not exhaust administrative remedies before seeking a temporary injunction if (1) the administrative

agency lacks the power to issue immediate injunctive relief and (2) the party will suffer irreparable

harm during the pendency of the administrative process if not afforded immediate injunctive relief.

Id. In that case, a group of teachers sought a temporary injunction to prevent a school district from

implementing a tutorial program that would have extended the school day for high schools by up

to thirty minutes, which the teachers alleged would violate their employment contracts with the

district. Id. at 645.

        After a temporary injunction hearing, the trial court determined that the teachers would

suffer “immediate and irreparable harm” if the program was implemented and issued a temporary

injunction. Id. at 645–46. The court of appeals dissolved the temporary injunction and dismissed

the suit, holding that the teachers were required to exhaust their administrative remedies before

seeking a temporary injunction in the courts. Id. at 645. We disagreed, holding that “[p]arties are

not required to pursue the administrative process regardless of the price.” Id. at 646. We held that

the trial court had jurisdiction to issue temporary injunctive relief before the teachers exhausted

their administrative remedies because the “Commissioner of Education is not authorized to order

immediate injunctive relief” and the trial court’s finding that the teachers would suffer irreparable

harm in the absence of a temporary injunction was “undisturbed” on appeal. Id. The order at issue

in Houston Federation of Teachers was the trial court’s temporary injunction, and we decided only

the trial court’s jurisdiction to issue that injunctive relief. We did not decide whether the trial court

had jurisdiction over the teachers’ other claims for permanent injunctive relief. See generally id.




                                                   21
         Temporary injunctive relief, however, is not appropriate here. “A temporary injunction’s

purpose is to preserve the status quo of the litigation’s subject matter pending a trial on the merits.”

Butnaru v. Ford Motor Co., 84 S.W.3d 198, 204 (Tex. 2002). The “status quo” is the “last, actual,

peaceable, non-contested status which preceded the pending controversy.” In re Newton, 146
S.W.3d 648, 651 (Tex. 2004) (quoting Janus Films, Inc. v. City of Fort Worth, 358 S.W.2d 589,

589 (Tex. 1962)). Here, the parents seek not to preserve the status quo, but to force the district to

change the way it distributes education funds. Specifically, the parents ask the trial court to “enjoin

[the district] from failing and refusing to provide Plaintiffs’ children and those similarly situated

with equal education funding for all students at comparable grade levels, appropriately weighted

according to the state funding formula.”

         The parents allege that the district has been distributing funds in an inappropriate manner

for years, but contend that the existing distribution scheme cannot be the “status quo” because it

is “illegal.” While it is true that “the status quo cannot be a violation of the law,” when the

determination of whether the status quo is a violation of the law “is the central question of the

suit,” that question “should be determined with a full trial on the merits” and injunctive relief can

be used only to preserve “the last peaceable uncontested status between the[] parties.” Newton,
146 S.W.3d at 651–52 (citing City of Arlington v. City of Fort Worth, 873 S.W.2d 765, 767–69

(Tex. App.—Fort Worth 1994, writ dism’d w.o.j.)). In Newton, Democratic Party candidates sued

a political action committee, alleging that the PAC had been soliciting, accepting, and expending

funds from other, unconnected corporations in violation of the Election Code for four years. Id. at

649. The candidates sought a declaratory judgment and temporary and permanent injunctive relief.

Id. After the trial court granted a temporary restraining order12 prohibiting the PAC from


         12
          Newton involved a temporary restraining order rather than a temporary injunction. 146 S.W.3d at 650.
Temporary restraining orders differ from temporary injunctions in several ways, but they are the same with respect to

                                                         22
continuing to solicit, accept, or spend the challenged corporate funds, we directed the trial court to

vacate the order. Id. at 653. We noted that “the plaintiffs’ allegations raise important and difficult

issues that have not been resolved by trial on the merits” and that “[t]he plaintiffs assert that

violations have been ongoing for years, but nothing in their pleadings suggests a legitimate reason

for the plaintiffs to have delayed raising these issues until the day early voting started.” Id. at 652.

We concluded that, “[u]nder these circumstances, the status quo to be preserved is that of [the

PAC’s] publicly reported and until now unchallenged activities over the past four years.” Id. at

652.

         The Newton Court discussed two other cases that are helpful here: Janus Films and City of

Arlington. In Janus Films, a movie company challenged a city ordinance and the city’s denial of a

permit to exhibit a film on the basis of obscenity. 358 S.W.2d 589; see also Janus Films, Inc. v.

City of Fort Worth (Janus Films I), 354 S.W.2d 597, 598 (Tex. Civ. App.—Fort Worth 1962, writ

ref’d n.r.e.) (court of appeals opinion). The company argued that the ordinance and denial of the

permit violated its free speech rights. Janus Films I, 354 S.W.2d at 600. This Court held that the

trial court properly denied injunctive relief because the requested injunction, which would have

precluded the city from interfering with the company’s showing of the film, would not preserve

the status quo, which was a status in which the company lacked a permit and could not show the

film:

         [W]e defined “status quo” as being “the last, actual, peaceable, non-contested status
         which preceded the pending controversy[.”] Applying that definition to the case at
         bar would result in the status quo to be properly preserved being that time at which


this purpose: preservation of the status quo. See id. at 651 n.12 (citing Cannan v. Green Oaks Apts., Ltd., 758 S.W.2d
753, 755 (Tex. 1988) (per curiam), for the proposition that “[t]he issuance of a temporary restraining order, like the
issuance of a temporary injunction, is to maintain the status quo between the parties”); Cannan, 758 S.W.2d at 755
(citing Tex. Aeronautics Comm’n v. Betts, 469 S.W.2d 394, 398 (Tex. 1971); Janus Films, 358 S.W.2d at 589; Transp.
Co. of Tex. v. Robertson Transps., Inc., 261 S.W.2d 549, 552 (Tex. 1953)). And the Newton Court relied on opinions
addressing this issue in the temporary-injunction context.


                                                         23
        petitioner had no permit to display his film . . . . By his petition, petitioner sought
        to have the board enjoined from interfering with the display of the film in question
        thus affording him the opportunity to display the film as if he had an unconditional
        permit.

Janus Films, 358 S.W.2d at 589–90.

        In City of Arlington, the trial court awarded the City of Fort Worth a temporary injunction

that prohibited the City of Arlington from placing water treatment plant sludge into the Fort Worth

sewer system. 873 S.W.2d at 768. On interlocutory appeal, the court of appeals dissolved the

injunction. Id. at 770. The court observed that Arlington had been discharging sludge into Fort

Worth’s sewer system for years under the cities’ contractual arrangements, and thus, continued

discharging was “the last uncontested status quo” between the cities. Id. at 768. Fort Worth argued

that Arlington’s discharging practice was now illegal because of the termination of the contractual

arrangement that allowed for such discharge. Id. The court rejected this argument because the

determination of whether Arlington’s discharging was authorized or unauthorized under the

contracts was “the central question of the suit, and should be determined with a full trial on the

merits.” Id. at 769.

        Here, as in Newton, Janus Films, and City of Arlington, the parents’ contention that the

district’s current distribution methodology, which they concede has been in place for years, is

illegal “is the central question of the suit,” and the parents cannot obtain a temporary injunction

forcing the district to change its distribution methodology before a trial on the merits. See Newton,
146 S.W.3d at 652; City of Arlington, 873 S.W.2d at 769. The parents thus cannot rely on the

exception we recognized in Houston Federation of Teachers to avoid their statutory duty to

exhaust administrative remedies before seeking judicial redress. Cf. Hous. Fed’n of Teachers, 730
S.W.2d at 646; see Foree v. Crown Cent. Petroleum Corp., 431 S.W.2d 312, 316 (Tex. 1968)

(“Because the purpose of the doctrine is to assure that the agency will not be bypassed on what is

                                                  24
especially committed to it, and because resort to the courts is still open after the agency has acted,

the doctrine applies even if the agency has no jurisdiction to grant the relief sought.” (quoting

KENNETH CULP DAVIS, ADMINISTRATIVE LAW TEXT § 19.07 at 352 (1950))).

         4.       Pure Questions of Law

         Finally, the parents assert that they are exempt from the exhaustion requirement because

their claims present “pure questions of law.” According to the parents, “an allegation that ‘a

particular action’ taken by a school board violates a statute is generally a question of law,” and

what they challenge here is “‘a particular action’ solely taken by [the district]: its funding scheme.”

They also assert that all of the factual allegations in their pleadings are merely background and are

either undisputed or public record. The district, by contrast, asserts that this case “necessarily

implicates a wide array of complicated financial matters including teacher and staff salaries,

maintenance costs, utility costs, particular special education needs for each campus[,] and [a]

variety of other factual matters that are necessarily a part of any determination of whether the

District’s funding decisions were in compliance with the school laws of the state.” We agree with

the district.

         “Generally, the doctrine of exhaustion of administrative remedies does not apply when

there are purely questions of law involved.” Grounds, 707 S.W.2d at 892 (holding that the

determination of teachers’ and school districts’ rights under contracts was “not a pure question of

law” and requiring exhaustion of administrative remedies).13 But the parents’ claims here do not


         13
            We note that this exception for claims that present a “pure question of law” may apply when the claim
asserts a constitutional violation. See Cameron Appraisal Dist. v. Rourk, 194 S.W.3d 501, 502 (Tex. 2006) (noting
that a claim that a tax on camper trailers was unconstitutional “need not be brought administratively,” but the claimants
must exhaust their administrative remedies for a claim that the trailers are “nontaxable” and “seeking to have their
individual assessments set aside”); see also Hicks, 943 S.W.2d at 542 (“A purely constitutional claim is a question of
law.”). In such a case, however, the exception applies not because the claimant asserts a constitutional claim, but
because the claim presents only a pure question of law. If the claim involves factual issues or mixed questions of law
and fact, the “pure question of law” exception does not apply, even though the claimant presents a constitutional claim.
See Hicks, 943 S.W.2d at 542 (“[W]here purely constitutional questions (questions of law) are mixed with questions

                                                          25
present pure questions of law; they present questions of historical fact (such as what has happened

up until now in the district and its individual schools with respect to funding and student

performance), questions of law (such as what the students’ constitutional rights are with respect to

public education funding), and mixed questions of law and fact (such as whether the students’

constitutional rights have been violated by the district’s distribution of educational funding). See,

e.g., Stewart, 361 S.W.3d at 578 (explaining the concepts of “historical facts,” “constitutional

facts,” and “mixed questions of law and fact”). As we noted long ago:

         It is a well-established rule that in all matters pertaining to the administration of
         school laws involving questions of fact as distinguished from pure questions of law
         resort must first be had to the school authorities and the method of appeal there
         provided for exhausted before the courts will entertain jurisdiction of a complaint
         with reference to such matters.

Mission Indep. Sch. Dist. v. Diserens, 188 S.W.2d 568, 570 (Tex. 1945) (quoting State v.

Sanderson, 88 S.W.2d 1069, 1070 (Tex. Civ. App.—Waco 1935, no writ)). This rule governs here.

         We also reject the parents’ contention that the district has waived its argument that

constitutional claims are subject to administrative exhaustion if they involve fact issues. The issue

in this appeal is the same issue that the district raised in the trial court: whether Texas law requires

the parents to exhaust their administrative remedies before bringing the claims they assert in this

lawsuit. Regardless, exhaustion of administrative remedies is an issue of subject-matter

jurisdiction. See, e.g., Rhule, 417 S.W.3d at 442; Van Indep. Sch. Dist. v. McCarty, 165 S.W.3d
351, 354 (Tex. 2005). Subject-matter jurisdiction cannot be created by waiver, and parties may

raise challenges to subject-matter jurisdiction for the first time on appeal. See McCarty, 165
S.W.3d at 354 (reversing court of appeals holding that district waived exhaustion requirement



of fact, it is necessary to first exhaust administrative remedies.”).



                                                            26
because exhaustion of remedies is a “prerequisite to the trial court’s jurisdiction” and jurisdiction

“cannot be conferred by waiver”); Gibson v. Waco Indep. Sch. Dist., 22 S.W.3d 849, 851 (Tex.

2000) (“[B]ecause subject matter jurisdiction is essential to the authority of a court to decide a

case, it cannot be waived and may be raised for the first time on appeal.”). Thus, even if the district

had failed to raise this argument below, it would not excuse the parents from exhausting their

administrative remedies as the Education Code requires.

D.     Render or Remand

       For the reasons explained above, we conclude that section 7.057(a) requires the parents to

exhaust their administrative remedies with the Commissioner, and no exception applies to give the

courts jurisdiction before the parents have done so. Although this holding would normally require

us to dismiss the parents’ claims for lack of jurisdiction, the parents ask us to remand this case to

the trial court so that they can amend their pleadings to “cure” the jurisdictional defect by removing

all references to the Education Code. Appellate courts generally must remand a case to afford

parties an opportunity to cure jurisdictional defects in their pleadings when the parties did not have

that opportunity in the first instance because the jurisdictional issue arose for the first time on

appeal. See Rusk State Hosp. v. Black, 392 S.W.3d 88, 96−97 (Tex. 2012); Tex. Dep’t of Parks &

Wildlife v. Miranda, 133 S.W.3d 217, 231 (Tex. 2004). Here, however, the parents had the

opportunity to, and did in fact, amend their pleadings in the trial court after the district filed its

plea to the jurisdiction and motion to dismiss. See Miranda, 133 S.W.3d at 231 (observing that

parties had an opportunity to amend their pleadings and did so and were not entitled to another

opportunity to replead).

       In any event, the right to amend typically arises when the pleadings fail to allege enough

jurisdictional facts to demonstrate the trial court’s jurisdiction. Tex. Dep’t of Transp. v. Ramirez,

74 S.W.3d 864, 867 (Tex. 2002) (“A plaintiff has a right to amend her pleadings to attempt to cure
                                                  27
pleading defects if she has not alleged enough jurisdictional facts.”). Here, the jurisdictional bar

arises not from a lack of factual allegations but from the nature of the parents’ claims. The parents

do not propose to add more jurisdictional facts. Instead, they suggest they can “cure” the

jurisdictional defect by changing the claims they are bringing. Generally, remand is a mechanism

for parties, over whose claims the trial court may have jurisdiction, to plead facts tending to

establish that jurisdiction, not for parties, over whose claims the trial court does not have

jurisdiction, to plead new claims over which the trial court does have jurisdiction. See id.

        Moreover, the parents’ contention that they can avoid the Education Code’s jurisdictional

prerequisites by removing all references to the Code from their pleadings is not well founded. As

we have explained and the parents’ current pleadings reflect, the district’s distribution of education

funds is governed by an extensive regulatory scheme that the Legislature has embodied in title 2

of the Education Code. See TEX. EDUC. CODE §§ 41.001–46.061; see also id. § 7.057(f)(2). The

district is a creature of the Legislature, see TEX. CONST. art. VII, § 3(d)–(e), endowed with only

those powers and duties the Legislature has given it,14 see Tex. Coast Utils. Coal. v. R.R. Comm’n

of Tex., 423 S.W.3d 355, 359 (Tex. 2014) (observing that a statutorily created body “has no

inherent authority, and instead has only the authority that the Legislature confers upon it”), and

the district’s distribution of funds typically must either comply with or contravene the statutory

provisions that empower such conduct. See id. at 359–60.

        Because the parents do not challenge the constitutionality of the school laws that govern

the district but instead allege that the district violates the constitution by failing to “meet” the

school laws’ requirements, their claims necessarily allege a violation of the “school laws of this



        14
         The Legislature derives powers and duties relating to public education from the Constitution itself. See
TEX. CONST. art. VII, §§ 1–8.


                                                       28
state.” Even if the parents amended their petition to delete all references to the Education Code,

the true nature of their complaint would not change. We thus decline their request for a remand.

D.     Conclusion

       Whether the Clint ISD school board is distributing education funds in a manner that

violates the Education Code and the Texas Constitution is “a matter properly belonging to the

administration of the school laws.” Warren, 288 S.W. at 160. The Commissioner, as the

“educational leader of the state,” TEX. EDUC. CODE ANN. § 7.055(b)(1), oversees the district and

its board, as well as the implementation of the state’s statutory and constitutional mandates

governing the distribution of education funding. Allowing the Commissioner to apply his expertise

and exercise his discretion to resolve the parents’ complaints promotes an orderly and efficient

resolution; and if the parents remain dissatisfied with the Commissioner’s actions, “resort to the

courts is still open after the agency has acted.” Foree, 431 S.W.2d at 316 (quoting DAVIS, supra

p. __). We conclude that section 7.057(a) of the Education Code requires the parents to exhaust

their administrative remedies before they can seek relief in the courts.

                                                III.
                                            Disposition

       We reverse the court of appeals’ judgment and dismiss this suit for lack of jurisdiction.



                                                             _____________________
                                                             Jeffrey S. Boyd
                                                             Justice

Opinion delivered: April 1, 2016




                                                 29